Barnard, P. J.
There is very little dispute as to the facts in this ease. Theresa B. Collins owned premises on which she was building 10 houses in Brooklyn. Her husband, Jeremiah Collins, was her agent. Hobby & Doody were dealers for materials in building, and had sold materials for these houses. On the 13th of April, 1888, the unpaid bills for these materials due Hobby & Doody were $3,920.76. Ifhe buildings were unfinished, and it was expected that more lumber would be needed. The plaintiff w&s expected to advance money to complete the houses. Under this condition of affairs the plaintiff, Doody, for Hobby & Doody, and Jeremiah J. Collins, for Mrs. Collins, met. The mortgage was to be given for $22,000. It was so given. The amount of the mortgage was agreed to by all parties. The only difference is this: the plaintiff claims that the parties agreed that the mortgage was to be given to secure $5,000, which Doody and Collins agreed should represent the real debt then existing from Mrs. Collins to Hobby & Doody. The defendant Mrs. Collins says that the $22,000 was all to be advanced by Parker to her, and that the arrangement as to the Hobby & Doody debt is without foundation of fact. Upon this question the plaintiff seems to have preponderating evidence. He testifies to the agreement, and that under it he paid the full sum of $5,000 to Doody. Doody testifies that he was present when the agreement was made, and that under it he got of plaintiff the $5,000. Jeremiah J. Collins denies the arrangement altogether. There is a serious mistake somewhere, and the *953referee has found that the arrangement was made, and thus a mortgage is established for a present debt, and for future advances, which were never made. The sale is only for tjie present debt, and there is no proof given in respect to a future advancement. This was probably never needed, as the property was sold to Tilney. The case is not one of diversion of a mortgage from its purpose, but of a mortgage where all the considerations named have not been advanced. The judgment should therefore be affirmed, with costs.